 LABORERS LOCAL 125 (SPANCRETE NORTHEAST)503Laborers' International Union of North America,AFL-CIO, Local Union No. 125 and SpancreteNortheast, Inc. and Bechtel Constructors Cor-poration and International Association ofBridge, Structural and Ornamental Iron Work-ers, Local Union No. 207 and Laborers' Inter-national Union of North America, AFL-CIO,Local Union No. 894. Case 8-CD-42426 June 1987DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSThe charge in this Section 10(k) proceeding wasfiled 11 March 1987 by the Employer, SpancreteNortheast, Inc., and by Bechtel Constructors Cor-poration. The charge alleges that the Respondent(Laborers Local 125) violated Section 8(b)(4)(D) ofthe National Labor Relations Act by engaging inproscribed activity with an object of forcing theEmployer to assign certain work to employees rep-resented by it and by Laborers' International Unionof North America, AFL-CIO, Local Union No.894 (Laborers Local 894), rather than to employeesrepresented by International Association of Bridge,Structural and Ornamental Iron Workers, LocalUnion No. 207 (Iron Workers). The hearing washeld 7 April 1987 before Hearing Officer Karen L.Giffen. Thereafter, the Employer and Bechtel Con-structors Corporation jointly filed a brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Employer, Spancrete Northeast, Inc., is aNew York corporation with a facility at Aurora,Ohio, where it is engaged in the manufacture, sale,and installation of precast, prestressed concreteplanks, panels, beams, and appurtenances. Duringthe year preceding the hearing, the Employer re-ceived at its Aurora facility goods and materialsvalued in excess of $50,000 directly from supplierslocated outside the State of Ohio. The parties stipu-late, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that the Laborers and IronWorkers are labor organizations within the mean-ing of Section 2(5) of the Act.II. THE DISPUTEA. Background and Facts of DisputeOn 22 December 1986 the Employer began theinstallation of precast concrete sections at theYoungstown wastewater treatment plant inYoungstown, Ohio, under its contract with thegeneral contractor, Bechtel Constructors Corpora-tion. The Employer hired three members of Labor-ers Local 894 from its permanent facility and twomembers of Laborers Local 125 for work on thesite. The work entails unloading varying sizes ofthese concrete planks from a truck using a crane.The crane operation is performed by an operatingengineer and is not claimed by any labor organiza-tion involved in this dispute. The employees "hookup on the truck" to unload the planks; and then setinto place, level, and grout the product into placeon the structure. The employees use tools uniqueto "precast," such as modified pinch bars and 'le-vering devices, as well as tools common to the in-dustry, such as concrete saws.Bechtel Constructors Corporation is signatory toa collective-bargaining agreement with the IronWorkers. That agreement provides that Bechtelshall not subcontract any work (to be performedon a jobsite covered by the agreement) to anyentity that does not have a contract with the IronWorkers. On 3 February 1987 Iron Workers Busi-ness Manager Sudzina wrote to Bechtel Project Su-pervisor Betts, notifying Betts of a grievance withBechtel because precast beam installation work hadbeen subcontracted to the Employer, with whichthe Iron Workers have no collective-bargainingagreement. Betts wrote to Sudzina on 12 February1987, noting the jurisdictional dispute between theEmployer and the Iron Workers and rejecting theIron Workers' grievance. On 23 February 1987counsel for the Iron Workers again wrote Bettsand restated the Iron Workers' grievance withBechtel on the basis of the Iron Workers' assertedcontractual right to the work.On 5 March 1987 Laborers Local 125 BusinessManager Mason wrote to Bechtel concerning theIron Workers' grievance, advising that if Bechtelchanged its subcontract for precast concrete workwith the Employer, Laborers Local 125 would"take the appropriate action against [Bechtel]."Subsequently, Laborers Local 125 Secretary-Treas-urer Carcelli allegedly advised counsel for the Em-ployer that, if the work were reassigned, LaborersLocal 125 would defend its contract with the Em-ployer by putting up a picket line.284 NLRB No. 56 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Work in DisputeThe disputed work involves the unloading,stockpiling, and installation of precast concreteslabs, walls, and sections at the Youngstownwastewater treatment plant in Youngstown, Ohio.C.Contentions of the PartiesThe Employer and Bechtel contend that reasona-ble cause exists to believe that Laborers Local 125has violated Section 8(b)(4)(D) of the Act. Theyargue that Mason's 5 March 1987 letter, warning of"appropriate action" against Bechtel if the workwere reassigned to the Iron Workers, constitutedan unequivocal threat to resort to job action, in-cluding picketing, as confirmed by the testimony ofLaborers Local 125's vice president, Barnes. Re-garding the merits of the dispute, the Employer,Bechtel, and Laborers Locals 125 and 894 all con-tend that the disputed work should be awarded toemployees represented by the Laborers Local 894and Laborers Local 125, respectively, based on thefactors of collective-bargaining agreements, em-ployer preference, area and industry practice, rela-tive skills and safety, and economy and efficiencyof operation. Iron Workers made no appearance atthe hearing and has taken no position.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.By his letter of 5 March 1987, Laborers Local125 Business Manager Mason threatened "appropri-ate action" against Bechtel if the work were reas-signed to the Iron Workers. Laborers Local 125'svice president, Barnes, testified that the Laborersclaims the disputed work and that, in taking jobaction to defend that claim, Laborers Local 125would "put a picket up,"On the basis of the foregoing, we find reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred. There is no evidence inthe record, and no party contends, that an agreed-upon method exists for the voluntary resolution ofthis dispute within the meaning of Section 10(k) ofthe Act. Accordingly, we fmd that the dispute isproperly before the Board for determination.E.Merits of the DisputeSection 10(k) requires the Board to make an at-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certifications and collective-bargainingagreementsNone of the labor organizations involved in thisproceeding has been certified by the Board as thecollective-bargaining representative for a unit ofthe Employer's employees. Accordingly, this factoris not helpful in determining the dispute.The Employer is signatory to a national con-struction agreement with Laborers' InternationalUnion of North America, AFL-CIO, which coversall field construction. The Employer is also signa-tory to a collective-bargaining agreement with La-borers Local 894, covering field erection employ-ees assigned out of its Aurora, Ohio manufacturingfacility. The Employer is not signatory to anyagreement with Iron Workers and does not employany employees represented by Iron Workers. Thenational agreement covers all work in the trade.The Laborers' Manual of Jurisdiction includes un-loading, stockpiling, setting into place, grouting,etc., precast concrete slabs.Based on the above, we find that the factor ofcollective-bargaining agreements favors an awardof the work in dispute to employees represented byLaborers.2.Company preference and past practiceAt the hearing and in its brief, the Employer ex-pressed its preference that the disputed work con-tinue to be assigned to laborers based on their fa-miliarity with the Employer's products and theirskill in handling them.The Employer's assignment of the disputed workto three members of Laborers Local 894 and twomembers of Laborers Local 125 is consistent withthe Employer's past practice of utilizing permanentemployees represented by Laborers Local 894 onfield erection work assigned from the Employer'sAurora, Ohio facility, supplemented by employeesrepresented by the Laborers local in whose juris-diction the work is located. The precast productsused at the Youngstown worksite were manufac-tured at the Employer's Aurora, Ohio facility. Fur-ther, according to the Employer, it has erected5,679,928 square feet of product in 232 jobs in theState of Ohio since 1980 using employees repre- LABORERS LOCAL 125 (SPANCRETE NORTHEAST)505sented by Laborers Local 894 and various otherLaborers locals. Additionally, the Employer in sev-eral other States has used employees representedby various Laborers locals to install products man-ufactured at its South Bethlehem and Rochester,New York facilities.Accordingly, we find that these factors favor anaward to the employees represented by LaborersLocal 894 and Local 125, respectively.3. Area and industry practiceThe Employer's vice president, Koepnick, testi-fied that in his 17 years with a previous employerhe used employees represented by Laborers to in-stall field products. We find that the factors of areaand industry practice are inconclusive.4. Relative skills and safetyKoepnick also testified, without dispute, that theuse of permanent, experienced crews of employeesrepresented by Laborers results in greater safety onthe job because of their familiarity with all aspectsof the Employer's field work and their knowledgeof the Employer's unique products. Accordingly,we find that these factors favor an award to theemployees represented by Laborers Local 894 andLocal 125, respectively.5. Economy and efficiency of operationsKoepnick further testified, without dispute, thatthe utilization of a single trade which can performall facets of field work, such as laborers, is eco-nomically more advantageous than would an as-signment to a composite crew of iron workers, la-borers, and masons. We find, accordingly, thatthese factors favor an award to the employees rep-resented by Laborers Local 894 and Local 125, re-spectively.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by LaborersLocal 894 and Laborers Local 125, respectively,are entitled to perform the work in dispute. Wereach this conclusion relying on the factors of col-lective-bargaining agreements, employer preferenceand past practice, relative skills and safety, andeconomy and efficiency of operation. In makingthis determination, we are awarding the work toemployees represented by those Unions, respective-ly, but not to those Unions or their members. Thedetermination is limited to the controversy thatgave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of Spancrete Northeast, Inc., repre-sented by Laborers' International Union of NorthAmerica, AFL-CIO, Local Union No. 125 andLocal Union No. 894, are entitled to perform un-loading, stockpiling, and installation of precast con-crete slabs, walls, and sections at the Youngstownwastewater treatment plant in Youngstown, Ohio.